Citation Nr: 0628603	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-43 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 1, 2002, 
for the award of service connection for a disability of the 
cervical spine.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1962 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for the 
residuals of a neck injury, cervical strain with degenerative 
changes, effective from the date of the reopened claim, 
August 1, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Entitlement to service connection for a neck disability 
(cervical strain) was initially denied by the RO in February 
1981.  This determination was subsequently affirmed on appeal 
by the Board in a final appellate decision dated in March 
1983.  

On August 1, 2002, the appellant filed a request to reopen 
this claim.  New and material evidence sufficient to reopen 
this claim was subsequently received, and the reopened claim 
was granted, effective from the date of the reopened claim, 
August 1, 2002, pursuant to 38 C.F.R. § 3.400(q) & (r).  The 
appellant has initiated the present appeal from this 
determination by the RO in April 2004.  

Although the appellant and his representative have expressed 
disagreement with the way the facts were evaluated and 
weighed by the Board in March 1983 and by the RO in February 
1981, these contentions are insufficient to raise the issue 
of clear and unmistakable error in the Board's final 
appellate decision in March 1983.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  

Following the receipt of the appellant's notice of 
disagreement in May 2004, a statement of the case was issued 
to the appellant in October 2004 on the earlier effective 
date issue; and the present appeal was perfected by the 
appellant in December 2004, when his substantive appeal was 
filed.  Unfortunately, the RO waited until February 25, 2005, 
to issue the notice letter required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and then did not readjudicate the claim after 
this letter was issued because no additional evidence or 
other response was received from the appellant.  While the 
Board can understand the RO's reasons for acting in this 
manner, its failure to completely readjudicate the earlier 
effective date claim after the issuance of the VCAA letter in 
February 2005 represents a violation of due process which is 
potentially prejudicial to the appellant, thereby requiring a 
remand of this appeal.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004)(VCAA notice must be provided to a 
claimant before the unfavorable decision); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)(the VCAA duty to 
notify cannot be satisfied by one or more post-decisional 
communications, including the statement of the case).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current earlier 
effective date claim, to include notice 
that the appellant should submit any 
pertinent evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current earlier 
effective date claim on a de novo basis 
without reference to prior adjudications 
since April 2004.  This readjudication 
should be accomplished by means of a 
formal rating action.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

